Case 2:20-cv-00014-JPJ-PMS Document 47-1 Filed 12/29/20 Page 1 of 9 Pageid#: 296




                         IN Tlv IN TED STATES DISTRICT COURT
                        FOR TllE W ESTERN D ISTRICT OF VIRGIN IA




 G LINDA SCOTT,
 PLU    TIFF
                               )                                    CaseN o.2:20cv14
                               )
 W ISE COUNTY DEPT.            )
  ofSOCIAI,SERVICES,           )
 eta1,                         )
                               )
 DEFZNDANTS                    )

                                   W M ORANDUM OF LAW
   IN SUPPORT OFPLAINTIFF'SRESPONF TO DEFENDANT'SMOTION TO DISV SS

 ThisM emorandum presented in supportofPlaintic sResponseto Defendant'sM otionto Dism iss.




         1.      LegalStandard in the 4tbC ircuitto overturn an entc ofD efaultO rder

    Defendanthas filed a M otion to Dismissl. However,the M otion to Dismissisinadequately

 positioned beforetlliscourtbecausetheyhavenotmetoneofthe othermajorrequirementsfor
 setling aside an entry of D efault.çç'
                                      l'
                                       he Fourth Circuithœs provided six factors to be considered

 when ruling on amotionto se
                           'tmsidean entry ofdefault''(Baucom v.DOALL COM PZI.
                                                                             NX Dist.
 Courl WD North Carolina747D.TheFourth Circuitmaintainsthelegalstandardthat,in order

 1TheMotionto Dismisswasfiled in conjundionwitha MotiontoSetAside Defaul
                                                                       t
                                                                                           1 of9
                                                                                       2:20CV14
                                                                                   M em orandum
Case 2:20-cv-00014-JPJ-PMS Document 47-1 Filed 12/29/20 Page 2 of 9 Pageid#: 297




 to overturn an entry of Default,the defaulting party has to show to what dev ee they were

 personallyresponsibleforthedefault.A meritodousdefense,in anofitselt isnotsllm cient.

    Thestnndard in thé4 Circuitto overtlzrnaDefaultisnotonly thatalitigantbringsapotential

 timeritoriousdefense''thatm ightallow a courtto fmd in theirfavor,butalso a valid reason for

 lapsing into default.TheFourth Circuithmsnzledthatçiwhereaparty bearspersonalresponsibility

 foradelayinresponsiveplendingssuchthatdefatlltisentered againstittheparty ''m ustadequately

 defend its conductin orderto show excusable neglect''(F@h F/,fr# Bank v.M VEIUATION
 ENERGL LLG Dist.Ctwrt SD WestVirginia 2018 citingAugusta FiberglassCoatings,Inc.,843

 A JJJ/811j.HereDefendnntshowsnoexcttsableneglectfornotrespondingtotheSnmmonsand
 Complaintthatwasdelivered athisbusinessaddress.

    TheUS M arshalcero ed underpenalty ofperjury thathe delivered to DefendantM oon's
 businessaddressthe Sllmm onsand Complaint.DefendantM oon hœsnotpresented any storyline

 ormsserted any remson explaining how the Sllmm onsand Complaintdisappeared into thin air.ln

 BroadcastM usic,Inc.the courtdetermined thatthe Defendanthad no personal responsibility

 becauseuhedidnotreceivesewiceofprocess''(BroadcastM usic,Inc.v.CARRIE BELL,f#C.,
 Dist.Cbzlrt D.Maryland 20194.Here DefendnntM oon did receive service ofprocess atllis
 businessaddress,andthereforeisresponsibleforthewhereaboutsoftheSumm onsandComplaint.

 IW party'sneglectisinexcusablewhen thatparty...inexplicably losesthesum monsand complaint
                                                                    ,




 aqerservice,LF6h Tàfr#Bankv.REVELATION ENERGT LLC,Dist.Court,SD Fex/Virginia
 2018 citing Park Corp.v.Lexington Ins.Co.,812 A JJ 894 (4th Cir.7#dD.Here Defendant
 M oon'slack ofrecord keeping oftheSumm onsand Complaintisinexcusablemswell.




                                                                                       2 of9
                                                                                   2:20CV14
                                                                               M emorandum
Case 2:20-cv-00014-JPJ-PMS Document 47-1 Filed 12/29/20 Page 3 of 9 Pageid#: 298




               II.     LegalStandard of4t:cireuitfor Invalidating Service ofProcess

         'I'
           he Plaine properly served the Defendapta as a business,according to Virginia and

     Florida stamtes..
                     serkibe ofProcesswmsnotdefective tmderRu4(e)(1).The Sllmmonsand
     Complaintwasservebwithinthetimelimitallowed.EvenbeforetheDefendnntreceivedthe
     notice ofDefaultinthem ail,DefendantM oon alreadyknew alawsithad beeh flledinwhich

     he wasnam ed a Defendantz. The Fonrth Circtlithasstated thatactllnlorcone lctive notice

     thatalawsuitisforthcoming isafactorthatmakesaD efendantpersonally responsibleto act3.

     JoshuaMoon even stated onlinethathe ihiended to reply to thelawstliton July 10,20204.
     JoshuaM oonhad cons% ctivenoticethatthelawsuitwasforthcom ingtobeserved upon him .

         A rnino:technicality likethe om ission ofGW estern CiwuitofVirginia''in insllm cientto

     dism iss a complaint or even overtut.
                                         n a sllm mons.'I'he Fourth Circuithms detennined that

     &&''W hen there is acm al notice, every tecbnical violation of thç rule or failure of strict

     compliancemay notinvalidatetheserviceofprocess''(emphmsisadded)(Wadev.Alamance
     Cbl/nf.yDept.OfsocialServices,Di
                                    st Courl.&.fD NorthCarolina2020 citingArmco,Inc.v.
     Penrod-stauP rBldg.Sys.,Inc.,733F 2d7487,1089 (4th Cir.1984.)4




 2(A)Postyfrom KiwiFarmsusersalertingJoshuéM oonthatalawsuithad beenfiled:
 hûps://kiwifarms-net/threads/melinda-leigh-sco/-marshall-castersen-3zll8/post-6886434;
 https:
      //kiwifarms.net/threads/melinda-leigh-scot-marshall-castersen.3zll8/post-68864s6;and(B)Postswhere
 JoshuaM oon isinvolved inthethrepdsacknowledging receiptoflawsuit:h/ps://kiwifarms-net/threads/melinda-
 Iei
   gh-sco=-marshaIl-castersen.32118/post-6887335;h/ps://kiwifarms-net/threads/melinda-leigh-scol-marshall-
 castersen.32118/post-6888288
 3Kramerv.JotunPaintq,Inc-,183F.Supp.2d795-Dist.Court,D.M aryland20029W ilkinsv.M ontgom ery,751F.
'3d214-CourtofAppeals,4thCircuit2014;
 4hups:
      //kiwifarms-net/threads/melinda-leigh-scott-marshall-castersen.3zll8/post-6888z88
               .
                                                                                                    3 of9
                                                                                                '
                                                                                                2:20CV14
                                                                                            M emorandum
Case 2:20-cv-00014-JPJ-PMS Document 47-1 Filed 12/29/20 Page 4 of 9 Pageid#: 299



                H I.    LegalStandard of4thCireuitfor Am ending a Sum m ons


       Shouldthiscourtdeterminethatthe Sllmmonswmsdefectiveunder4(a)(1)(A),Plaintiff
                        ;
                        q
                        :
                        ..

    also qualilesforan'amendmentto the Sllmmonstmder4(a)(2).Glllln casesofa misnomer,
    leavetoamendthejllmmonsistheappropriateremedy.''Fieldsv.NorfolkandSouthernRy.
    Co.,924 A Supp.2d 702 -Dist.Court,SD West Virginia 2012 ci/ïzlg United States v.A.H

    FischerLumberCo.,162#:J#872,873-74(4th Cir.1947).

               IV .    LegalStandard forw hatconstiœ tes um eritorious defense''

       HereDefendantclaim sthathehmsaresidencein theEtlropian Union.However,

    Defendantfailsto giveany evidencewhatsoeverthatthatclaim istrue.TheFourth Circuit

    hmsstated thatsimpledenialsarenotenough to riseto the levelofççm eritoriousdefense''.ln

    PinpointITservices,LLC thecourtsutedthatRltlheburden forprofetingameritoriom
    defenseisnotonerous,butthedefensesm ust''allegespecitk factsbeyond simpledenialsor

    conclusionary sGtements.''Uniteda atesv.$55,518.05 in LI,
                                                            S!Currency,728F.2d 192,195

    (3dCir.1984).(PinpointfTscrvfcc.
                                   çLLC vAtlasTFf.
                                                 xr/rt 812F.Supp,2 710,2011citing
    Unitedstatesv.$55,518.05 in UIS Currency,728F.2d 192,195(3dCir.1984).Herethe
    Defendantdoesnotallege specifc factsprovingthatheacm ally hmsaresidence in the

    European Union.In acmality,JoshuaM oon hassigniticanttiesto Floridw including a

    residencewhich iswhatallowshim to bean activeregistered Republican.The clnim thathe

    livesin theEuropean Union isanotherdilatory tacticto evade service.Here,JoshuaM oon

    hmsengaged in severalevasivebehaviorsto avoid service.Hedidnotrenew hisblzsiness

    licenseforLolcow,LLC afterPlaintiffscottsued him in 20173although Floridastatutes

    requirehim toregisterandhavearegisteredagent(FL Chapter605).

                                                                                       4 of9
                                                                                   2:20CV14
                                                                               M emorandum
Case 2:20-cv-00014-JPJ-PMS Document 47-1 Filed 12/29/20 Page 5 of 9 Pageid#: 300




                                     V.   Legalstandard for Stating a d aim

          Plaintif ScotthmsQequatelypledfactstostateaclaim forthelntentionalInflictionof
    EmotionalDistressagainstDefendnntM oon.HerComplaintconuinssum cientfactsand
                    .        '
                                 ,



    elementsofthetortofI1ED in thiscmse.Even afteraRreview oftherecord''s' including the
                            , '.
                            ,



    Complaintathiscourtdetermined hercomplaintqllnliGed foran entry ofDefault.''A claim

    hmsfacialplausibility when theplaintif pleadsfacfllnlcontentthatallowsthe courtto (Iraw

    thereasonableM erencethatthedefendantisliableforthemisconductalleged.''(AshcroA v.
    lqbal,556U.S.662,678(2009)(citingTwombly,550U.S.at5564.PlnintiF scottllnKpled
    adequatefactsinherComplaintandDefendant's120946)defensefailjasamatteroflaw.

                W .     LegalStandards ofthe 4th CircuitStandard for ççstate A ctors''


          'l'
            heFourthCircuithmsdeterminedthat<llalnactorisastateactorinanyofthefollowing
    threesifllntions:(1)when''asum cientlyclosenexus''betweentheactorandthestateexists;
    (2)whenthestate''exerciselslcpercivepowerover''theactor''throughextensiveregulation.
      .   or...signifcantencouragement'';or(3)theactorisperlbrmingatraditionally ''exclusive
    publicfnnctiono''(Graysonv.MekopolilnnW ashingtonAirpoltsAuihority,Dist.CourqED
    Virginia2014citingS.P.v.CityofTakomaParkoM d.,134F.3d260,269(4thCir.1998:.
    H ere a few ofthose condiionsapply to D efendantM oon.()n one cotm t,DefendantM oon

    wassignifcantly encouragedby W iseCotmty Depnrtm entofSocialServicesto forward the

    inform ation 9om hiswebsite.On asecond count DefendantM oon actedto mzpply exhibits

    asevidenceto W iseCounty DepartmentofSocialServices,wllich isafunction leftto a

    Comm onwealth'sAttom ey who representsagovem m entagency and collectsexhibitsfor



 5containedwithintheOrderfortheclerktoenterDefault(DocketNO.19)
                                                                                         5 of9
                                                                                     2:20CV14
                                                                                 M em orandum
Case 2:20-cv-00014-JPJ-PMS Document 47-1 Filed 12/29/20 Page 6 of 9 Pageid#: 301




    governm entagencies.'
                        lhe Suprem eCourthasstatedthatG%herequirednexusmay bepresent

    iftheprivate entity hayexercised powersthatare ''kaditionally theexclusiveprerogativeof

    theSGte.''(Blum vYqretsky,457US991(1982)).Evidencecollectionfortrialsarethe
    prerogativeoftheStatè,and aCom monwealth Attorney's,notofprivateentities,such asis
                             '
                         .



    owned,controlled,operatedorhw olved asDefendantM oon was.

       PlaintiffScottcleady stated in hercom plaintthatcontent9om DefendantM oon's

    websitewasforwarded and distributedto employeeemails oftheW ise Cotmty Depnrtmentof

    SocialServices.DefendantM oon wasorcheskatingtheuseofgovem m entemployeeem ails

    to acton thelevelofastateemployee.Thisaction to sendinform ation to childwelfare

    employeeemailsin ordertoreportalleged child abuseandneglecthnAno fotmdation in state

    orfederallaw.There isno legalprecedentforallowing citizen reportersto ussgovem m ent

    em ployee emailsto privately com municate.VirginiaSocialServicesadministrative

    procedm egovernsthatçtanonymotks'',m andatory and otherreporterscallDepnrtmentsof

    SocialServicesto reportchildabuseand neglect.Documentsarenotpresentedunlessthere is

    ahearing in aconrthouse,so msnotto deprivean accused individualoftheirrightto due

    processunderthe5* and 14tham endment.

       '
       I'
        hisinvolvem entofDefendantM oon using govem mentemployee em ailsto

    comm tmicatewith achild welfareagency makeshim aGlstateactor'',acting in concertwith,

    and on behalfofthe governmentagencyto collectexhibitsthatwould otherwisebeused in

    employeefilesand forcourthearings.D efendantM oon actedtmdercolorof1aw by
    orchestrating a sitllntion in which exhibitsfrom lliswebsitewouldbefom arded to W ise

    County DepartmentofSocialServicesem ployeeem ails.Ronefmalconsideration,often

    arising in the resolution ofstate action questions,isw hethertherem ustbe anexusbetween the
                                                                                           6 of9
                                                                                       2:20CV14
                                                                                   M em orandum
Case 2:20-cv-00014-JPJ-PMS Document 47-1 Filed 12/29/20 Page 7 of 9 Pageid#: 302




    indiciaofstateaction andthespecifk actscomprisingtheallegedconstitutionalIr1violation.n at
    is,tmdersom e ofthe cirmdm enncessetforth above.w e have required thattheplaintiF establish a

    comwctionbetweenthqcoloroflaw andtheallegedviolationoftheConstitution.''(Goldsteinv.
    ChestnutRidgeVolunteerFireCo.,218J!J#JJ7-CourtofAppeals,4th Circuit20004.
    HereDefendrmtM oon'sacuon,doneundercoloroflaw,violated thePlainte s5* and 14th

    Amendmentrights.RA personactingundercolorotstate1aw ''musteitherbeastateactoror
    have asum ciently closerelationship with stateactorssuch thatacourtwotlld concludethat

    thenon-stateactorisengagedinthestate'sactions''(NexusServicesInc.v.Vance,Dist.
    Covrt WD Virginia2018citingDeBauchev.Trani,191A JJ 499,506(4thCir.199934.
    NexusServicesInc.isacaseinwhichaj1983 complaintwasbroughtagainstadefendant.
    DefendantM oon can beheld totlw standard ofNerusServicesIncswhetherheisastateactor

    orsimply acting undercoloroflaw .Even ifhe isnotdetermined astateactor,M s

    involvem enttogetherw1111John Doe2 andJohn Doe3 createaççsllm ciently close

    relationship''thatmakeshim liableunderj1983.

               DefendantM oon'sunwillingnessto give infonnation leading to theidenitiesof

    JaneDoe 1andJolm Does1-3 also canbeconstrued asan adm ission ofbeing fudher

    involvedw1111W ise County DepnrtmentofSocialServicesasa state actorin a conspiracy to

    deprivethePlaintiffofherconstitutionalrights.UnderRule37,refusalto engage ill

    discovery can becons% ed asan adm ission to clsim Kin the Comple t.'
                                                                       Ihiscourtshould

    considerw/l
              .y D efendantM oon wantsto concealtheidentitiesofJaneDoe 1 and John Does

    1-3.Itisnotlmre% onableto believetbstJane Doe 1orJohn Does1-3 m ay begovem ment

    em ployees ofW kse Cotmty.

            W 1. L egalstandard in the 4* districtfor C DA Section 230 Im m unity
                                                                                           7 of9
                                                                                       2:20CV14
                                                                                   M emorandum
Case 2:20-cv-00014-JPJ-PMS Document 47-1 Filed 12/29/20 Page 8 of 9 Pageid#: 303




                            ahd Exceptions to FourtN Am endm entIm m unity

       Plaintiffscottadequately pled in herCom plaintsllm cientfactssGting why JoshuaM oon

    did notqualify forim murlity underCDA Section 230.TheFourth Circuithisnnm ed several

    reasonsan intem etserviceproviderm ightnotqualify forimmunity underCDA Section 230.

    Inxe-efthecourtstateàtsatinordertohaveimmunitytsewebsiteownercouldnotbein
    theactofencouraging illegalcontent.Buildingupon theninth circuit,itsaid Gawebsite

    ownerwho doesnotLencourageillegalcontent'orndesign'it'swebsite to require usersto

    inputillegalcontent1isEimmune'under9230oftheCDA''(NemetChevroletiZfl v.
    Consumerafairs.com,I.
                        nc.,591F.3d250-CourtofAppeals,4thCircuit2009ciffag
    Roommates.com,521A JJat11Zlltemphmsisadded).PlaintiffScottadequatelyallegedin
    theComplaintin tlliscasethatDefendnntM oon permitted illegaldefamation on hiswebsite

    9om otherusers.Healso isresponsibleforcreatingan environm entwhere heencom aged

    cyberstmlking,libel,socialharmasocialabm e,andinjurytothePlaintiE

       Plainti/ Scottalso stated in herComplaintthatDefendnntM oon did notqualify for
                    ,
                        '



    immunity becauseheinteractsonthreads,developscontent,disG butesinformationsapdhas
    theability to editcontenton threads.InZeranthe41 Circuitruledthatanintem etsew ice

    providerdidnothaveimmtmitywhentheyactedmorelikeadistributorandeditorof
    content.ThecourtruledthatG%he strictliability standard norm ally applied to original

    publishersofdefamatorystatements,rejectingProdigy'sclnimsthatitshouldbeheldonlyto
    the low er ''know ledge'
                           'standard usually reserved for distributors.'Ihe courtreasoned that

    Prodigy acted m orelike an originalpublisherthan adisu butorboth becauseitadvertised its

   practiceofcontrollingcontentonitsserviceandbecauseitactiveb screenedand edited
    messagespostedonitsbulletin!)oJr#,
                                     ç.''(Zeranv.AmericaOnline,Inc.,129.#!34327-
                                                                                          8 of9
                                                                                      2:20CV14
                                                                                   Memorandum
Case 2:20-cv-00014-JPJ-PMS Document 47-1 Filed 12/29/20 Page 9 of 9 Pageid#: 304




    CourtofAppeals,4thCircuit19974(emphmsisadded).Herethefactsarethesamefor
    DefendantM oon.Hisactionsin developing,editing and conkolling contenton threàdsmake

    him notqualify forimniutiityunderCDA Section 230.Thiswasa11adequately sGted in the

    Plnintic sComplaint.




 W IIEREFORE,Plaintiff submits this Memorandum of 1aw in supfortof her Response to
 Defendant'sM odon to Dismiss.Plaintic srequestforreliefiscontnined w1111heraccompanying

 Response.




                              CERTIFICATE OF SERVICE




 lhereby certifythatIhaveboth mailed acopyofthisM EM ORANDUM IWITH PLAINTIFF'S
 RESPONSE TO DEFENDANT'S M OTION TO DISM ISS)to the Defendant,by counsel,
 Matthew D.Hardin,VSB #47482 1725IStreetN W,Stzite300 W ashington,DC 20006 and at
 matthewdhardin@mail.
                    comonthisV              dayofDEC.,2020.

                                                                    M elindaScott,rro-le
                                                              PO BOX 1133-2014PM 887
                                                                   Richm ond,V A 23218
                                                                      mscottw@ gnm edu
                                                                           540-692-2342



                                                                                  goff T s
                                                                               2:20CV14
                                                                           M em orandum
